 


113 HR 282 IH: Returned Exclusively For Unpaid National Debt Act
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 282 
IN THE HOUSE OF REPRESENTATIVES 
 
January 15, 2013 
Mr. Fleischmann introduced the following bill; which was referred to the Committee on Appropriations 
 
A BILL 
To rescind certain Federal funds identified by States as unwanted and use the funds to reduce the Federal debt. 
 
 
1.Short titleThis Act may be cited as the Returned Exclusively For Unpaid National Debt Act or the REFUND Act. 
2.Use of unwanted Federal funds to reduce Federal debt 
(a)Rescission of unwanted Federal fundsThere is rescinded, from any Federal funds required to be allocated by formula among all States that agree to use such funds for a specified purpose, an amount equal to the amount of such funds that would have otherwise been allocated to a State that identifies such funds under subsection (b) as unwanted. 
(b)Identification of fundsSubsection (a) shall only apply if, not later than the last date on which an application or State plan must be submitted in order for a State to be allocated, in an annual or biennial budget cycle, funds described in such subsection— 
(1)the State legislature with jurisdiction over such budget cycle adopts a concurrent resolution identifying the funds as unwanted; and 
(2)the State submits notice of the resolution described in paragraph (1) to the agency head responsible for allocation of the funds, in such form and manner and containing such information as the agency head determines appropriate to make the determination in subsection (c). 
(c)Determination of amount To be rescindedAn agency head that receives notice described in subsection (b)(2) shall determine and report to the Office of Management and Budget the amount to be rescinded under subsection (a). 
(d)Use for reduction of Federal debtAmounts rescinded under subsection (a) shall be deposited by the Secretary of the Treasury in the special fund account “Gifts to Reduce Debt Held by the Public, Bureau of the Public Debt, Treasury” and used to reduce the Federal debt as provided in section 3113(d) of title 31, United States Code. 
(e)Annual reportThe Secretary of the Treasury shall submit to the Congress each year a report identifying the amount deposited in the Treasury under subsection (d) with respect to each State in such year. 
(f)DefinitionsIn this section: 
(1)The term agency head means the head of a department or agency of the Federal Government. 
(2)The term State means— 
(A)each of the several States; 
(B)the District of Columbia; or 
(C)any commonwealth, territory, or possession of the United States. 
 
